Name: Regulation (EC) No 458/2007 of the European Parliament and of the Council of 25 April 2007 on the European system of integrated social protection statistics (ESSPROS)( Text with EEA relevance).
 Type: Regulation
 Subject Matter: economic analysis;  social protection;  social affairs;  communications
 Date Published: nan

 30.4.2007 EN Official Journal of the European Union L 113/3 REGULATION (EC) No 458/2007 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 April 2007 on the European system of integrated social protection statistics (ESSPROS) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Article 2 of the Treaty refers to the promotion of a high level of social protection as one of the tasks of the Community. (2) The Lisbon European Council of March 2000 gave impetus to a process of policy exchange among the Member States on the modernisation of social protection systems. (3) A Social Protection Committee was established by Council Decision 2004/689/EC (3) in order to serve as a vehicle for cooperative exchange between the Commission and the Member States in relation to modernising and improving social protection systems. (4) By communication of 27 May 2003, the Commission outlined a strategy for streamlining the processes of open coordination in the social policy area with a view to strengthening the position of social protection and social inclusion within the Lisbon strategy. On 20 October 2003 the Council agreed that streamlining would come into effect from 2006 onwards. In this context, an annual Joint Report became the core reporting instrument, with the task of bringing together the key analytical findings and political messages pertaining both to the Open Method of Coordination (OMC) in the different strands where it is applied and to cross-cutting issues in social protection. (5) The OMC has placed new emphasis on the need for comparable, timely and reliable statistics in the social policy area. In particular, comparable statistics on social protection are used in the annual Joint Reports. (6) The Commission (Eurostat) already collects annual data on social protection from the Member States on a voluntary basis. This practice has become established in the Member States and is based on common methodological principles designed to ensure the comparability of data. (7) The production of specific Community statistics is governed by the rules set out in Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (4). (8) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5). (9) In particular, power should be conferred on the Commission to decide the first year for which full data should be collected on net social protection benefits. Power should also be conferred on the Commission to adopt measures relating to the detailed classification of data covered, the definitions to be used and the updating of the rules on dissemination. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation and to supplement it by the addition of new non-essential elements, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (10) Since the objective of this Regulation, namely the creation of common statistical standards that permit the production of harmonised data, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (11) There is existing cooperation with the Organisation for Economic Cooperation and Development in the field of net social protection benefits. (12) The Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (6) has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter The objective of this Regulation is to set up the European system of integrated social protection statistics (hereinafter referred to as ESSPROS), by providing: (a) a methodological framework based on common standards, definitions, classifications and accounting rules to be used for compiling statistics on a comparable basis for the benefit of the Community; and (b) time limits for the transmission of statistics compiled in accordance with ESSPROS. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (a) Community statistics shall have the meaning assigned to it in Article 2 of Regulation (EC) No 322/97; (b) Social protection: all interventions from public or private bodies intended to relieve households and individuals of the burden of a defined set of risks or needs, provided that neither a simultaneous reciprocal arrangement nor an individual arrangement is involved. The list of risks or needs that may give rise to social protection is, by convention, as follows: sickness and/or health care; disability; old age; survivorship; family/children; unemployment; housing; and social exclusion not elsewhere classified; (c) Social protection scheme: a distinct body of rules, supported by one or more institutional units, governing the provision of social protection benefits and their financing; (d) Social protection benefits: transfers, in cash or in kind, by social protection schemes to households and individuals to relieve them of the burden of one or more of the defined risks or needs; (e) Fiscal benefits: social protection provided in the form of tax breaks that would be defined as social protection benefits if they were provided in cash, excluding tax breaks promoting the provision of social protection or promoting private insurance plans; (f) Net social protection benefits: the value of social protection benefits excluding taxes and social contributions paid by the benefits' recipients complemented by the value of fiscal benefits. Article 3 Scope of the system 1. The statistics relating to the ESSPROS core system shall cover the financial flows on social protection expenditure and receipts. These data shall be transmitted at social protection scheme level. For each scheme, detailed expenditure and receipts shall be provided following the ESSPROS classification. For quantitative data by scheme and detailed benefits, the data to be transmitted, with reference to aggregated classification, and the arrangements for data provision and dissemination, are laid down in point 1 of Annex I. For qualitative information by scheme and detailed benefits, the subjects covered, and the arrangements for data provision, updating of qualitative information and dissemination, are laid down in point 2 of Annex I. The first year for which data are collected shall be 2008. 2. In addition to the ESSPROS core system, modules covering supplementary statistical information on pension beneficiaries and net social protection benefits shall be added. Article 4 Module on pension beneficiaries 1. A module on pension beneficiaries shall be added to the core system from the first year of data collection under this Regulation. The subjects to be covered and the arrangements for data provision and dissemination are laid down in Annex II. 2. The first year for which data are collected shall be 2008. Article 5 Module on net social protection benefits 1. With a view to introducing a module on net social protection benefits, pilot data collection for the year 2005 shall be carried out in all Member States by the end of 2008. The subjects to be covered and the arrangements for data provision are laid down in Annex III. 2. On the basis of a synthesis of such national pilot data collection, and provided that the outcome of a very large majority of the pilot studies is positive, the measures relating to launching full data collection in respect of this module shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 8(3). The launch of such full data collection shall take place no earlier than 2010. Article 6 Data sources The social protection statistics shall be based on the following data sources, according to their availability in the Member States and in accordance with national laws and practices: (a) registers and other administrative sources; (b) surveys; (c) estimates. Article 7 Arrangements for implementation 1. The arrangements for implementing this Regulation shall take into account the results of a cost-benefit analysis and shall relate to the ESSPROS core system, as set out in Annex I, the module on pension beneficiaries, as set out in Annex II and the module on net social protection benefits, as referred to in Article 5. 2. The measures relating to the formats for the transmission of data, the results to be transmitted and the criteria for measuring quality shall be adopted in accordance with the regulatory procedure referred to in Article 8(2). 3. The measures concerning the decision as to the first year for which full data shall be collected, and measures relating to the detailed classification of data covered, the definitions to be used and the updating of the rules for dissemination shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 8(3). These measures are designed to amend non-essential elements of this Regulation, inter alia by supplementing it. Article 8 Procedure 1. The Commission shall be assisted by the Statistical Programme Committee established by Decision 89/382/EEC, Euratom. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 9 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 April 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President G. GLOSER (1) OJ C 309, 16.12.2006, p. 78. (2) Opinion of the European Parliament of 30 November 2006 (not yet published in the Official Journal) and Council Decision of 22 March 2007. (3) OJ L 314, 13.10.2004, p. 8. (4) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (5) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (6) OJ L 181, 28.6.1989, p. 47. ANNEX I ESSPROS CORE SYSTEM 1. Quantitative data by scheme and detailed benefits Data transmitted With reference to aggregated classification, transmitted data will cover: Expenditure 1.1.1.1. Social protection benefits classified by: (a) function (corresponding to each risk or need); and (b) for each function by dual breakdown: means-tested versus non-means-tested, and cash benefits (breakdown by periodic and lump sum benefits) versus benefits in kind. 1.1.1.2. Administration costs 1.1.1.3. Transfers to other schemes 1.1.1.4. Other expenditure Receipts 1.1.2.1. Social contributions 1.1.2.2. General government contributions 1.1.2.3. Transfers from other schemes 1.1.2.4. Other receipts Data covered (with reference to detailed classification) will be provided in accordance with the regulatory procedure with scrutiny laid down in Article 8(3). 1.2. Data provision Statistics will be provided annually. Data will refer to the calendar year according to national practices. The deadline for the transmission of data for the year N, together with any revision of previous years, is 30 June of the year N + 2. 1.3. Dissemination The Commission (Eurostat) will publish data on social protection expenditure at total scheme level for the year N by 31 October of the year N + 2. The Commission (Eurostat) will, at the same time, disseminate detailed data by scheme to specific users (national institutions compiling ESSPROS data, Commission departments and international institutions). These specific users will only be allowed to publish groups of schemes. 2. Qualitative information by scheme and detailed benefits 2.1. Subjects covered For each scheme, qualitative information will include a general description of the scheme, a detailed description of the benefits and information on recent changes and reforms. 2.2. Data provision and updating of qualitative information Annual updating of a complete set of qualitative information already provided will be limited to changes in the social protection system and will be transmitted together with quantitative data. 2.3. Dissemination The Commission (Eurostat) will disseminate qualitative information at scheme level by 31 October of the year N + 2. ANNEX II MODULE ON PENSION BENEFICIARIES 1. Categories of benefits covered This module covers data on pension beneficiaries, who are defined as recipients of one or more of the following periodic cash benefits of a social protection scheme: (a) disability pension; (b) early retirement benefit due to reduced capacity to work; (c) old-age pension; (d) anticipated old-age pension; (e) partial pension; (f) survivor's pension; (g) early retirement benefit due to labour market reasons. 2. Data provision Statistics will be provided annually. Data will be stock data referring to the end of the calendar year. The deadline for the transmission of data for the year N is 31 May of year N + 2, broken down as follows: (a) by social protection scheme; (b) by gender for the total of the schemes. 3. Dissemination The Commission (Eurostat) will publish data for all schemes for the year N by 31 October of the year N + 2. The Commission (Eurostat) will, at the same time, disseminate detailed data by scheme to specific users (national institutions compiling ESSPROS data, Commission departments and international institutions). These specific users will only be allowed to publish groups of schemes. The Commission (Eurostat) will publish and disseminate to specific users (national institutions compiling ESSPROS data, Commission departments and international institutions) the total of each of the seven categories for the year N by 31 October of the year N + 2. ANNEX III PILOT DATA COLLECTION ON NET SOCIAL PROTECTION BENEFITS 1. Subjects covered This collection covers the calculation of net social protection benefits. 2. Data provision The appropriate fraction of personal income tax and social contributions levied on social protection benefits for the year 2005 must be indicated according to the different types of cash social protection benefits, preferably further subdivided for particular groups of homogenously taxed schemes. In difficult cases, results may be reported by appropriate groups of benefits, e.g. the total of the seven pension categories listed in Annex II or the total of the cash benefits of a specific function. Fiscal benefits will be provided for each item separately using the revenue forgone method.